January 21, 2009



[Redacted]

 
Dear Phil:
 

Subject: Mutually Agreed Upon Separation
 

This letter confirms your acceptance of a separation package from ArvinMeritor,
Inc. (“ArvinMeritor” or the “Company”) as a result of the company’s decision not
to sell the Light Vehicle Systems as a single ongoing business. The decision was
reached after consideration of a number of factors, including your service with
ArvinMeritor and its predecessor. Both parties expressly agree that your
acceptance of this agreement is completely voluntary. You and the Company have
agreed to enter into this agreement pursuant to the following terms and
conditions:





1.     

Your last day of work with the Company is January 15, 2009.





2.     

Beginning January 16, 2009, you will receive separation pay equal to thirty (30)
months of your annual salary (at your current compensation rate of $600,000
annually), minus applicable taxes or certain other deductions. Payments will be
made in equal semi-monthly installments through July 15, 2011.





·     

Internal Revenue Code Section 409A and the regulations thereunder (“Section
409A”) require that you wait at least six (6) months to begin receiving
severance payments subject to Section 409A. However, pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii), separation pay due to an involuntary
separation from service of no more than a certain dollar amount (in this case,
$490,000) is not subject to Section 409A and may be paid within the six-month
waiting period. Accordingly, any separation pay you receive during the first six
(6) months of your separation from service will be paid pursuant to such Section
409A exemption.





·     

In the event of your death prior to July 15, 2011 , the payments described
herein shall be paid to your spouse or estate in the same form and at the same
time as such payments would have been payable to you.







3.     

Given that your last day of active employment will be January 15, 2009, you will
be eligible to receive an incentive compensation plan (ICP) payment for fiscal
year 2009 on a prorated basis for time worked during the fiscal year. Such
payment will be subject to the applicable formula and paid pursuant to the terms
of the ICP , in accordance with ICP metrics. Final award determination, if any,
is subject to approval by the Compensation & Management Development Committee of
the Board of Directors . If an award is approved, payment will be in December
2009.








4.     

You will be eligible to receive Long-Term Incentive (LTIP) Performance Plan
awards based on your grant letter(s) as follows:








-     

FY2007-FY2009 LTIP award will be paid in December 2009, pending Board of
Directors approval, based upon applicable formulae on a prorated basis (27
months out of 36) for time worked during the performance cycle.


-     

FY2008-FY2010 LTIP award will be paid in December 2010, pending Board of
Directors approval, based upon applicable formulae on a prorated basis (15
months out of 36) for time worked during the performance cycle.










5.     

You have grant(s) of restricted stock under the LTIP for the FY2007-2009 and
FY2008-2010 cycles (grant dates 12/1/2006 and 1/2/2008). Since your separation
will end following the original vesting date of those shares, you will be
entitled to receive those shares. As there is an immediate tax liability related
to your entitlement to those shares, they will be vested as of the date this
agreement is signed. You have also received a special grant of restricted shares
as part of your new hire agreement (grant date of 9/11/2006). The shares under
the special grant will also vest as of the date this agreement is signed.








6.     

You will be eligible to vest in your grant of performance shares for the
FY2007-2009 performance cycle on a prorated basis (27 months out of 36) for time
worked during the performance cycle . The actual number of shares received will
be based upon applicable formulae and the vesting would occur in December 2009
following the close of the performance period.








7.     

Your financial planning and car allowances will cease as of January 15, 2009.








8.     

You will receive reasonable company-sponsored outplacement assistance in the
form of a twelve (12) month program up to a maximum value of $10,000, or if you
prefer, an additional $10,000 cash payment within 30 days.








9.     

Your short and long term disability and accidental death and dismemberment
coverage will cease as of January 15, 2009.








10.     

Savings plan participation will cease as of January 15, 2009. You are 100%
vested in your savings plan deferrals and related company matching
contributions. Based upon your years of service with the Company, you will vest
in 20% of the pension contribution amount in your savings plan accounts. You
will be able to request a qualified plan distribution in accordance with the
terms of the savings plan. Distribution of your Supplemental Savings Plan
account will be in accordance with your election on file. Please contact T. Rowe
Price for information about your ArvinMeritor Savings Plan account at
1-800-922-9945.








11.     

If you are currently enrolled in medical, dental and/or vision coverage and the
payroll deductions associated therewith, coverage will remain in force for 18
months following your separation from service (through July 31, 2010). After
July 31, 2010, you will be entitled to continue your group medical, dental and
vision coverage at your own expense for a period of up to 18 months through
COBRA. Information as to the cost of such coverage will be supplied to you
approximately two weeks following the expiration of your separation period. Life
insurance coverage will remain in force through July 31, 2010 and the life
insurance coverage only may be converted to an individual policy within 31 days
after termination of coverage by contacting MetLife at (888)622-6616. Payroll
deductions for any supplemental life insurance and/or supplemental accidental
death and dismemberment insurance coverage that you may have elected will
continue through July 15, 2010. MetLife will contact you through the mail
following that date with regard to your ability to convert the supplemental
coverage to an individual policy.








12.     

Your compensation checks will be direct deposited unless you specify otherwise.
Please let us know in writing if you change your address.








13.     

You will not disparage, portray in a negative light, or take any action which
would be harmful to, or lead to unfavorable publicity for, the Company or its
subsidiaries or divisions, or any of its or their current or former officers,
directors, employees, agents, consultants, contractors, owners, divisions,
parents or successors, whether public or private, including without limitation,
in any and all interviews, oral statements, written materials, electronically
displayed materials and materials or information displayed on Internet- or
intranet-related sites. In the event of a breach or threatened breach of this
paragraph, you agree that the Company will be entitled to injunctive relief in a
court of appropriate jurisdiction to remedy any such breach or threatened breach
and you acknowledge that damages would be inadequate and insufficient.








14.     

The Company will not disparage, portray in a negative light, or take any action
which would be harmful to, or lead to unfavorable publicity for, you, including
without limitation, in any and all interviews, oral statements, written
materials, electronically displayed materials and materials or information
displayed on Internet- or intranet-related sites. In the event of a breach or
threatened breach of this paragraph, the Company agrees that you will be
entitled to injunctive relief in a court of appropriate jurisdiction to remedy
any such breach or threatened breach and the Company acknowledges that damages
would be inadequate and insufficient.








15.     

You will deliver promptly to the Company (and not keep in your possession or
deliver to any other person or entity) any and all property belonging to the
Company in your possession or under your control, including without limitation,
computer hardware/software, credit cards, PDA’s, pagers, other electronic
equipment, records, data, notes, reports, correspondence, financial information,
customer files and information and other documents or information (including any
and all copies of such Company property but excluding contact information).








16.     

Except as provided in this agreement, you agree, on behalf of yourself, your
heirs, executors, administrators and assigns, to release, acquit and forever
discharge the Company and its subsidiaries and divisions and its and their
respective current and former officers, directors, employees, agents, owners,
affiliates, successors and assigns (the "Company Released Parties") of and from
any and all manner of actions and causes of action, suits, debts, damages, dues,
accounts, bonds, covenants, contracts, agreements, judgments, charges, claims,
rights and demands whatsoever, whether known or unknown ("Losses"), which you,
your heirs, executors, administrators and assigns ever had, now have or may
hereafter have, against the Company Released Parties or any of them arising out
of or by reason of any cause, matter or thing whatsoever from the beginning of
the world to the date hereof, including without limitation, any and all matters
relating to your employment by the Company and its predecessors and the
cessation thereof, any and all matters relating to your compensation and
benefits by or from the Company and its predecessors and any and all matters
arising under any federal, state or local statute, rule, regulation or principle
of contract law or common law. This release specifically excludes the Company’s
ongoing obligation to insure, indemnify, defend, and hold you harmless for your
actions and omissions during the performance of your duties on behalf of the
Company.





        

You understand that as a result of this, you will not have the right to assert
that the Company unlawfully terminated your employment or violated any of your
rights in connection with your employment.





        

You affirm that you have not filed, and agree not to initiate or cause to be
initiated on your behalf, any complaint, charge, claim or proceeding against the
Company Released Parties before any federal, state or local agency, court or
other body relating to your employment, the cessation thereof or any other
matters covered by the terms described above, and agree not to voluntarily
participate in such a proceeding.

     







17.     

The Company agrees on behalf of its subsidiaries and divisions and its and their
respective current and former officers, directors, employees, agents, owners,
affiliates, successors and assigns (the "Company") to release, acquit and
forever discharge you, your heirs, executors, administrators and assigns, of and
from any and all manner of actions and causes of action, suits, debts, damages,
dues, accounts, bonds, covenants, contracts, agreements, judgments, charges,
claims, rights and demands whatsoever, whether known or unknown ("Losses"),
which the Company, its subsidiaries and divisions and its and their respective
current and former officers, directors, employees, agents, owners, affiliates,
successors and assigns, ever had, now have or may hereafter have, against you or
any of them arising out of or by reason of any cause, matter or thing
whatsoever, excepting any act found to be a felony, by a court of competent
jurisdiction, from the beginning of the world to the date hereof, including
without limitation, any and all matters relating to your employment by the
Company and its predecessors and the cessation thereof, any and all matters
relating to your compensation and benefits by or from the Company and its
predecessors and any and all matters arising under any federal, state or local
statute, rule, regulation or principle of contract law or common law.





        

The Company understands that as a result described above, the Company will not
have the right to assert that you unlawfully terminated your employment or
violated any of the Company’s rights in connection with your employment.





        

The Company affirms that it has not filed, and agrees not to initiate or cause
to be initiated on its behalf, any complaint, charge, claim or proceeding
against you before any federal, state or local agency, court or other body
relating to your employment, the cessation thereof or any other matters covered
by the terms of described above, and agrees not to voluntarily participate in
such a proceeding.

         







18.     

The Company and you agree that the terms and conditions of this Letter Agreement
are confidential and that neither party will disclose the terms of this Letter
Agreement to any third parties, other than (i) disclosure by you to your spouse,
(ii) disclosure by the Company or you to its or your respective attorneys,
auditors, financial advisors and accountants, (iii) as may be required by law
(including securities laws) or (iv) as may be necessary to enforce this Letter
Agreement. Without limiting the generality of the foregoing, you acknowledge
that the Company may, to the extent required by applicable law, describe or
incorporate the terms of this Letter Agreement in, and/or file or incorporate
this Letter Agreement as an exhibit to, one or more filings with the Securities
and Exchange Commission.








19.     

ArvinMeritor shall have the right to terminate this agreement at any time if you
materially and intentionally breach any of the obligations stated herein under
this agreement.








20.     

You acknowledge that you have been advised to consult with an attorney prior to
signing this agreement. You also acknowledge, understand and agree that this
agreement is voluntarily entered into by you in consideration of the
undertakings by ArvinMeritor as set forth herein and is consistent in all
respects with the discussions by ArvinMeritor personnel with you relating to
your separation.








21.     

You agree that for a period of thirty (30) months following the date of your
departure (January 15, 2009) from the Company, you will not solicit for
employment any then-current ArvinMeritor employee, unless permission to do so is
granted to you in writing by ArvinMeritor’s CEO or his designee. You also agree
that you will not disclose, nor will you use any ArvinMeritor proprietary
information.








22.     

This agreement is a complete and final agreement between ArvinMeritor and its
successors and Philip Martens, and supercedes all other offers, covenants,
agreements, and negotiations, including without limitation, the August 21, 2006
letter agreement between you and ArvinMeritor. Notwithstanding the foregoing,
the Invention Assignment Agreement remains in full force and effect.










23.     

You will have until 11:59 p.m. on February 5, 2009, in which to consider this
agreement, and you may revoke this agreement within seven days of signing. If
you have not signed this agreement by 11:59 p.m. February 5, 2009, or if you
have signed this agreement but subsequently revoke it within the seven day
period, you will not be entitled to amounts and benefits under this agreement.
This agreement will not become effective until the revocation period has
expired. For the avoidance of doubt, until such time as the revocation period
has expired, the separation pay described herein shall be limited to two weeks
of your current salary. In the event that you take the full time provided
hereunder to review this agreement and you sign on February 5, 2009 and you do
not exercise your right to revoke, you will receive in a lump sum an amount
equal to the number of weeks due and owning since the payments ceased.








24.     

If you decide not to sign this agreement you will be paid 2 weeks salary and the
dates and eligibility for the various incentives and benefits indicated in this
agreement would be modified to your final day of separation.






Sincerely,



/s/ Richard D. Greb

Richard D. Greb
Vice President
Compensation & Benefits
 

cc: C. McClure

     D. Riddell
     V. G. Baker, II



                                                                  Accepted and
Agreed by:
 

                                                                   /s/Philip R.
Martens                                                       

                                                                      Philip
Martens



                                                                     
01/20/09               

                                                                      Date